KLEINFELD, Circuit Judge,
partially concurring and partially dissenting.
I concur in the majority opinion with respect to Marlyn L. Rohde, but respectfully dissent with respect to Mark E. Rohde.
The officer reasonably stopped Mr. Rohde for speeding, and reasonably stopped him in the Terry sense for possessing a stolen car. Whether he could arrest Mr. Rohde depended, we agree, on whether, looking to the totality of circumstances, reasonably trustworthy information would warrant a prudent person in believing that Mr. Rohde had stolen the car.
Before the arrest, but after the stop, here is what the officer knew:
1. the car was listed in police records as reported stolen;
2. Mr. Rohde had handed him the title to the vehicle when he had asked for the registration.
After the officer arrested Mr. Rohde, he talked to him, and Mr. Rohde insisted he had bought the car. He also told the officer that the bill of sale was in the glove compartment. The officer looked, and a standard Department of Motor Vehicles form bill of sale was there. It was signed by the salesman with Mr. Rohde’s name at the top as the buyer. That observation led the officer to inquire further and release Mr. Rohde.
“Totality of the circumstances” is a two way street. Driving a stolen car may amount to probable cause that the driver is the thief, but the officer has to consider the “totality of the circumstances,” not just the stolen car report. Qnce the officer was handed the title, the totality of circumstances included not only a reasonably trustworthy report that the car was stolen, but also a reasonably trustworthy document suggesting that it was not. Titles to cars are ordinarily not in the glove compartment except perhaps during the interval before registrations are issued. Once handed the title, a prudent person would ask another question, such as “can you prove this is your car?” before arresting the driver.
Under Oregon law, when a person buys a car, the transferee is obligated to apply for registration and for title. Ore.Rev.Stat. §§ 803.092, 803.370. In the ordinary course, there would be a period of time when the buyer would not yet have the registration and title in his own name. Unlike Lipton v. United States, 348 F.2d 591 (9th Cir.1965), the totality of circumstances in this ease obviated suspicion instead of adding to it. In Lipton, the driver had no license, claimed to have bought the car from his aunt but became evasive when asked where she lived, and “broke and ran” for two blocks when allowed to walk around the ear to get identification out of the glove compartment.
The officer could have gotten to the truth without turning the Terry stop into an arrest, as easily as he did within minutes after the arrest. And even though the arrest lasted only a few minutes, the difference matters. Almost all of us have been stopped by police while driving, and there is no social or vocational stigma on account of it. But there is a considerable disadvantage in saying that one has been arrested. Whether one is seeking elective office, marriage, or a job, that one has been arrested may be a considerable obstacle. Many people will naturally believe that with that much smoke, there must have been some fire. Arrest itself is likely to be very upsetting the first time.
The police officer should have given Mr. Rohde a chance to explain, before arresting him. I would reverse.